Order affirmed, with costs to respondent, in the following memorandum: The Administrator was not bound by the doctrine of res judicata to hold that 206 Warren Street was decontrolled. The 1943 registration was a mere unilateral declaration and it *810was not an adjudication of anything. It is our opinion, however, that the Administrator’s determination was not supported by substantial evidence (Matter of Amorelli v. Berman, 19 N Y 2d 960).
Concur: Chief Judge Fuld and Judges Burke, Scileppi, Beroan, Keating, Breitel and Jasen.